Exhibit 10.1

SYNAPTICS INCORPORATED

AMENDED AND RESTATED

2010 INCENTIVE COMPENSATION PLAN

1.    Purpose. The purpose of this AMENDED AND RESTATED 2010 INCENTIVE
COMPENSATION PLAN (the “Plan”) is to assist SYNAPTICS INCORPORATED, a Delaware
corporation (the “Company”) and its Related Entities in attracting, motivating,
retaining and rewarding high-quality executives and other Employees, officers,
Directors and Consultants by enabling such persons to acquire or increase a
proprietary interest in the Company in order to strengthen the mutuality of
interests between such persons and the Company’s stockholders, and providing
such persons with annual and long term performance incentives to expend their
maximum efforts in the creation of stockholder value. The Plan is intended to
qualify certain compensation awarded under the Plan for tax deductibility under
Section 162(m) of the Code (as hereafter defined) to the extent deemed
appropriate by the Committee.

2.    Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below, in addition to such terms defined in Section 1
hereof.

(a)    “2016 Effective Date” means the date the Plan is approved by the
Company’s stockholders at the annual meeting of the Company’s stockholders held
in October 2016.

(b)    “Annual Incentive Award” means a conditional right granted to a
Participant under Section 7(c) hereof to receive a cash payment, Stock or other
Award, unless otherwise determined by the Committee, after the end of a
specified fiscal year.

(c)    “Award” means any Option, Stock Appreciation Right, Restricted Stock,
Deferred Stock Unit, Stock granted as a bonus or in lieu of another award,
Dividend Equivalent, Other Stock-Based Award, Performance Award or Annual
Incentive Award, together with any other right or interest, granted to a
Participant under the Plan.

(d)    “Beneficiary” means the person, persons, trust or trusts which have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death or to which Awards or other rights are
transferred if and to the extent permitted under Section 10(b) hereof. If, upon
a Participant’s death, there is no designated Beneficiary or surviving
designated Beneficiary, then the term Beneficiary means the person, persons,
trust or trusts entitled by will or the laws of descent and distribution to
receive such benefits.

(e)    “Beneficial Owner”, “Beneficially Owning” and “Beneficial Ownership”
shall have the meanings ascribed to such terms in Rule 13d-3 under the Exchange
Act and any successor to such Rule.

(f)    “Board” means the Company’s Board of Directors.

(g)    “Cause” shall, with respect to any Participant, have the equivalent
meaning (or the same meaning as “cause” or “for cause”) set forth in any
employment, consulting, change in control or other agreement for the performance
of services between the Participant and the Company or a Related Entity or, in
the absence of any such agreement or any such definition in such agreement, such
term shall mean (i) the failure by the Participant to perform his or her duties
as assigned by the Company (or a Related Entity) in a reasonable manner,
(ii) any violation or breach by the Participant of his or her

 

 

1



--------------------------------------------------------------------------------

employment, consulting or other similar agreement with the Company (or a Related
Entity), if any, (iii) any violation or breach by the Participant of his or her
non-competition and/or non-disclosure agreement with the Company (or a Related
Entity), if any, (iv) any act by the Participant of dishonesty or bad faith with
respect to the Company (or a Related Entity), (v) chronic addiction to alcohol,
drugs or other similar substances affecting the Participant’s work performance,
or (vi) the commission by the Participant of any act, misdemeanor, or crime
reflecting unfavorably upon the Participant or the Company or any Related
Entity. The good faith determination by the Committee of whether the
Participant’s Continuous Service was terminated by the Company for “Cause” shall
be final and binding for all purposes hereunder.

(h)    “Change in Control” means a Change in Control as defined with related
terms in Section 9 of the Plan.

(i)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.

(j)    “Committee” means a committee designated by the Board to administer the
Plan; provided, however, that the Committee shall consist of at least two
directors, and each member of which shall be (i) a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act, unless administration
of the Plan by “non-employee directors” is not then required in order for
exemptions under Rule 16b-3 to apply to transactions under the Plan, and (ii) an
“outside director” within the meaning of Section 162(m) of the Code, unless
administration of the Plan by “outside directors” is not then required in order
to qualify for tax deductibility under Section 162(m) of the Code.

(k)    “Common Stock” means the common stock of the Company, par value $0.001
per share.

(l)    “Company” has the meaning set forth in Section 1.

(m)    “Consultant” means any person (other than an Employee or a Director,
solely with respect to rendering services in such person’s capacity as a
director) who is engaged by the Company or any Related Entity to render
consulting or advisory services to the Company or such Related Entity.

(n)    “Continuous Service” means uninterrupted provision of services to the
Company in any capacity of Employee, Director, or Consultant. Continuous Service
shall not be considered to be interrupted in the case of (i) any approved leave
of absence, (ii) transfers among the Company, any Related Entities, or any
successor entities, in any capacity of Employee Director, or Consultant, or
(iii) any change in status as long as the individual remains in the service of
the Company or a Related Entity in any capacity of Employee, Director, or
Consultant (except as otherwise provided in the Option Agreement). An approved
leave of absence shall include sick leave, military leave, or any other
authorized personal leave. A leave of absence will be treated as Continuous
Service for purposes of determining the continued vesting of an Award (as
differentiated from the use of Continuous Service as a trigger for the
termination or forfeiture of the Award) only to the extent provided in the
Company’s leave of absence policy, in the written terms of any leave of absence
agreement applicable to the Participant, or as otherwise required by law.

(o)    “Controlling Interest” has the meaning set forth in Section 9(b)(iii).

(p)    “Covered Employee” means an Eligible Person who is a Covered Employee as
specified in Section 7(e) of the Plan.

 

2



--------------------------------------------------------------------------------

(q)    “Deferred Stock Unit” means a right, granted to a Participant under
Section 6(e) hereof, to receive Stock, cash or a combination thereof at the end
of a specified deferral period.

(r)    “Director” means a member of the Board or the board of directors of any
Related Entity.

(s)    “Director Compensation Limit” has the meaning set forth in Section 5(c).

(t)    “Disability” means a permanent and total disability (within the meaning
of Section 22(e) of the Code), as determined by a medical doctor satisfactory to
the Committee.

(u)    “Dividend Equivalent” means a right, granted to a Participant, to receive
cash, Stock, other Awards or other property equal in value to dividends paid
with respect to a specified number of shares of Stock, or other periodic
payments.

(v)    “Effective Date” means October 19, 2010, which was the date of the 2010
Annual Meeting of Stockholders of the Company at which this Plan was approved by
the Company’s stockholders.

(w)    “Eligible Person” means each Executive Officer of the Company (as defined
under the Exchange Act) and other officers, Directors and Employees of the
Company or of any Related Entity, and Consultants with the Company or any
Related Entity. The foregoing notwithstanding, only employees of the Company,
the Parent, or any Subsidiary shall be Eligible Persons for purposes of
receiving any Incentive Stock Options. An Employee on leave of absence may be
considered as still in the employ of the Company or a Related Entity for
purposes of eligibility for participation in the Plan.

(x)    “Employee” means any person, including an officer or Director, who is an
employee of the Company or any Related Entity. The Payment of a director’s fee
by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.

(y)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

(z)    “Executive Officer” means an executive officer of the Company as defined
under the Exchange Act.

(aa)    “Exercise Price” has the meaning set forth in Section 6(b)(iii).

(bb)    “Fair Market Value” means the fair market value of Stock, Awards or
other property as determined by the Committee. Unless otherwise determined by
the Committee, the Fair Market Value of Stock as of any given date shall be the
closing sale price per share reported on a consolidated basis for stock listed
on the principal stock exchange or market on which Stock is traded on the date
as of which such value is being determined or, if there is no sale on that date,
then on the last previous day on which a sale was reported.

(cc)    “Full Value Award” shall mean a Stock Award that does not require, for
issuance of the underlying share, the payment by the Participant of an exercise
or strike price (beyond payment of par value, as applicable), i.e., a Stock
Award the value of which is measured by something other than the appreciation of
the share of Stock above the Fair Market Value per share of Stock determined on
the date of grant of the Award.

 

3



--------------------------------------------------------------------------------

(dd)    “Good Reason” shall, with respect to any Participant, have the
equivalent meaning (or the same meaning as “good reason” or “for good reason”)
set forth in any employment, consulting, change in control or other agreement
for the performance of services between the Participant and the Company or a
Related Entity. In the absence of any such agreement, such term shall mean
(i) the assignment to the Participant of any duties inconsistent in any respect
with the Participant’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as assigned by the Company
(or a Related Entity), or any other action by the Company (or a Related Entity)
which results in a diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
(or a Related Entity) promptly after receipt of notice thereof given by the
Participant; (ii) any failure by the Company (or a Related Entity) to comply
with its obligations to the Participant as agreed upon, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company (or a Related Entity) promptly after receipt of notice
thereof given by the Participant; (iii) the Company’s (or Related Entity’s)
requiring the Participant to be based at any office or location outside of fifty
miles from the location of employment as of the date of Award, except for travel
reasonably required in the performance of the Participant’s responsibilities;
(iv) any purported termination by the Company (or a Related Entity) of the
Participant’s Continuous Service otherwise than for Cause as defined in
Section 2(g), or by reason of the Participant’s Disability as defined in
Section 2(v); provided, however, that to resign for Good Reason, a Participant
must provide written notice of the conditions giving rise to Good Reason within
90 days following the date on which the condition arises, allow the Company at
least 30 days to cure such condition, and, if not so cured, resign from all
positions then held with the Company within 90 days after the expiration of the
cure period. For purposes of this Section 2(gg), any good faith determination of
“Good Reason” made by the Committee shall be conclusive.

(ee)    “Immediate Family” has the meaning set forth in Section 10(b)(ii).

(ff)    “Incentive Stock Option” means any Option intended to be designated as
an incentive stock option within the meaning of Section 422 of the Code or any
successor provision thereto.

(gg)    “Incumbent Board” has the meaning set forth in Section 9(b)(ii).

(hh)    “Independent Director” means a member of the Board who is not an
employee of the Company or its Subsidiaries.

(ii)    “Option” means a right granted to a Participant under Section 6(b)
hereof, to purchase Stock or other Awards at a specified price during specified
time periods.

(jj)    “Optionee” means a person to whom an Option is granted under this Plan
or any person who succeeds to the rights of such person under this Plan.

(kk)    “Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(h) hereof.

(ll)    “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

(mm)    “Participant” means a person who has been granted an Award under the
Plan which remains outstanding, including a person who is no longer an Eligible
Person.

 

4



--------------------------------------------------------------------------------

(nn)    “Performance Award” means a right, granted to an Eligible Person under
Section 7 hereof, to receive Awards based upon performance criteria specified by
the Committee.

(oo)    “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, and shall
include a “group” as defined in Section 13(d) thereof.

(pp)    “Plan” has the meaning set forth in Section 1.

(qq)    “Related Entity” means any Parent, Subsidiary, and any business,
corporation, partnership, limited liability company, or other entity designated
by the Committee in which the Company, a Parent, or a Subsidiary, directly or
indirectly, holds a substantial ownership interest.

(rr)    “Restricted Stock” means Stock granted to a Participant under
Section 6(d) hereof, that is subject to certain restrictions and to a risk of
forfeiture.

(ss)    “Rule 16b-3” and “Rule 16a-1(c)(3)” means Rule 16b-3 and Rule
16a-1(c)(3), as from time to time in effect and applicable to the Plan and
Participants, promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act.

(tt)    “Share Reserve” has the meaning set forth in Section 4(a).

(uu)    “Stock” means the Company’s Common Stock, and such other securities as
may be substituted (or resubstituted) for Stock pursuant to Section 10(c)
hereof.

(vv)    “Stock Appreciation Right” means a right granted to a Participant under
Section 6(c) hereof.

(ww)    “Subsidiary” means a “subsidiary corporation” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3.    Administration.

(a)    Authority of the Committee. The Plan shall be administered by the
Committee. The Committee shall have full and final authority, in each case
subject to and consistent with the provisions of the Plan, to select Eligible
Persons to become Participants, grant Awards, determine the type, number and
other terms and conditions of, and all other matters relating to, Awards,
prescribe Award agreements (which need not be identical for each Participant)
and rules and regulations for the administration of the Plan, construe and
interpret the Plan and Award agreements and correct defects, supply omissions or
reconcile inconsistencies therein, and to make all other decisions and
determinations as the Committee may deem necessary or advisable for the
administration of the Plan. In exercising any discretion granted to the
Committee under the Plan or pursuant to any Award, the Committee shall not be
required to follow past practices, act in a manner consistent with past
practices, or treat any Eligible Person in a manner consistent with the
treatment of other Eligible Persons.

(b)    Manner of Exercise of Committee Authority. Any action of the Committee
shall be final, conclusive and binding on all persons, including the Company,
its Related Entities, Participants, Beneficiaries, transferees under
Section 10(b) hereof or other persons claiming rights from or through a
Participant, and stockholders. The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee. The Committee may delegate
to officers or managers of the Company or any Related

 

5



--------------------------------------------------------------------------------

Entity, or committees thereof, the authority, subject to such terms as the
Committee shall determine, (i) to perform administrative functions, (ii) with
respect to Participants not subject to Section 16 of the Exchange Act, to
perform such other functions as the Committee may determine, and (iii) with
respect to Participants subject to Section 16, to perform such other functions
of the Committee as the Committee may determine to the extent performance of
such functions will not result in the loss of an exemption under Rule 16b-3
otherwise available for transactions by such persons, in each case to the extent
permitted under applicable law and subject to the requirements set forth in
Section 7(d). The Committee may appoint agents to assist it in administering the
Plan.

(c)    Limitation of Liability. The Committee, and each member thereof, shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any Executive Officer, other officer or Employee, the
Company’s independent auditors, Consultants or any other agents assisting in the
administration of the Plan. Members of the Committee, and any officer or
Employee acting at the direction or on behalf of the Committee, shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.

4.    Stock Subject to Plan.

(a)    Limitation on Overall Number of Shares Subject to Awards. Subject to
adjustment as provided in Section 10(c) hereof, the total number of shares of
Stock reserved and available for delivery in connection with Awards under the
Plan shall equal 13,099,415 shares of Stock (the “Share Reserve”). Any shares of
Stock delivered under the Plan may consist, in whole or in part, of authorized
and unissued shares or treasury shares. Full Value Awards granted under the Plan
on or after the 2016 Effective Date shall count as 1.94 shares of Stock for
purposes of the share limits under the Plan. If any shares of Stock covered by
an Award granted under the Plan, or to which such an Award relates, are
forfeited, or if an Award has expired, terminated or been canceled for any
reason whatsoever (other than by reason of exercise or vesting), then the shares
of Stock covered by such Award shall again be, or shall become, shares of Stock
with respect to which Awards may be granted hereunder (and for the avoidance of
doubt, after the 2016 Effective Date, any shares of Stock covered by Full Value
Awards shall be returned to the Plan as 1.94 Shares for purposes of the share
limits under the Plan).

(b)    Availability of Shares Not Issued pursuant to Full Value Awards. In the
event that any withholding tax liabilities arising from a Full Value Award are
satisfied by the withholding of shares of Stock from the Full Value Award by the
Company, then only the number of shares of Stock issued net of the shares of
Stock withheld shall be counted as issued for purposes of determining the
maximum number of shares of Stock available for grant under the Plan.
Notwithstanding anything to the contrary contained in this Plan: (i) shares of
Stock withheld by the Company, tendered or otherwise used in payment of the
exercise price of an Option will not be added (or added back, as applicable) to
the maximum number of shares of Stock available under the Plan; (ii) shares of
Stock withheld by the Company, tendered or otherwise used to satisfy a tax
withholding obligation with respect to Options and Stock Appreciation Rights
will not be added (or added back, as applicable) to the maximum number of shares
of Stock available under the Plan; (iii) shares of Stock subject to a Stock
Appreciation Right that are not actually issued in connection with the
settlement in shares of Stock of such Stock Appreciation Right on the exercise
thereof, will not be added back to the maximum number of shares of Stock
available under the Plan; and (iv) shares of Stock reacquired by the Company on
the open market or otherwise using cash proceeds from the exercise of an Option
will not be added to the aggregate number of shares of Stock available under the
Plan.

 

6



--------------------------------------------------------------------------------

(c)    Limitation on Number of Incentive Stock Option Shares. Subject to
adjustment as provided in Section 10(c) hereof, the number of shares of Stock
which may be issued pursuant to Incentive Stock Options shall be the lesser of
(i) the number of shares of Stock that may be subject to Awards under
Section 4(a), or (ii) 15,000,000.

(d)    Minimum Vesting Requirements. In general, no Award granted on or after
the 2016 Effective Date may vest, in the ordinary course, prior to the first
anniversary of the date of grant of the Award. However, up to 5% of the sum of
(i) the number of shares available for issuance under the Share Reserve as of
the 2016 Effective Date plus (ii) the number of shares that are returned to the
Share Reserve from time to time pursuant to Awards that are forfeited, or have
expired, terminated or been canceled for any reason whatsoever (other than by
reason of exercise or vesting), including shares that are returned to the Share
Reserve from Awards outstanding on the 2016 Effective Date or from Full Value
Awards in satisfaction of withholding tax liabilities, may be granted on or
after the 2016 Effective Date in the form of Awards that do not meet such
vesting requirements. Nothing in this Section 4(d) shall limit the Company’s
ability to grant Awards that contain rights to accelerated vesting on a
termination of employment or service, or limit the Company’s powers under
Section 10(c). In addition, the minimum vesting criteria set forth in this
Section 4(d) shall not apply to Awards granted pursuant to an assumption of or
substitution for another stock award (which stock award was granted by another
Person) in connection with a Change in Control or acquisition by the Company of
the other Person.

(e)    Application of Limitations. The limitations contained in Section 4 shall
apply only to Awards that are settled by the delivery of shares of Stock. The
Committee may adopt reasonable counting procedures to ensure appropriate
counting, avoid double counting (as, for example, in the case of tandem or
substitute awards) and make adjustments if the number of shares of Stock
actually delivered differs from the number of shares previously counted in
connection with an Award.

5.    Eligibility; Per-Person Award Limitations.

(a)    Eligibility. Awards may be granted under the Plan only to Eligible
Persons.

(b)    Per-Person Limitations. In each fiscal year during any part of which the
Plan is in effect, (i) an Eligible Person may not be granted Awards relating to
more than 1,000,000 shares of Stock, subject to adjustment as provided in
Section 10(c), under each of Sections 6(b), 6(c), 6(d), 6(e), 6(f), 6(g), 6(h),
7(b) and 7(c); (ii) the maximum amount that may be earned as an Annual Incentive
Award or other cash Award (but excluding Performance Awards) in any fiscal year
by any one Participant shall be $2,000,000, and (iii) the maximum amount that
may be earned as a Performance Award in respect of a performance period by any
one Participant shall be $5,000,000. If a Performance Award could (but is not
required to) be paid out in cash, it will count only against the share limit
under clause (i) above.

(c)    Limitation on Awards for Independent Directors. In addition to any other
limitations set forth this Section 5, in any fiscal year, no Independent
Director will be granted compensatory equity awards (under this Plan or any
other stock plan of the Company) that have an aggregate grant date fair value
(as determined by the Company for financial reporting purposes) that, during
such fiscal year, exceed $750,000 for such fiscal year (the “Director
Compensation Limit”). If the Company determines that the value of such equity
awards with respect to an Independent Director exceed the Director Compensation
Limit, the affected Independent Director shall return the excess compensation to
the Company within 30 days after receiving written notice of such overpayment,
with such reimbursement made from the number of shares of Stock granted to the
Independent Director that had a grant date fair value in excess of the Director
Compensation Limit. For the avoidance of doubt, in a year in which an
Independent Director serves as an employee or consultant (including as an
interim

 

7



--------------------------------------------------------------------------------

officer), the Director Compensation Limit shall not apply to compensatory equity
awards granted by the other Independent Directors to him or her in respect of
such service as an employee or consultant.

6.    Specific Terms of Awards.

(a)    General. Awards may be granted on the terms and conditions set forth in
this Section 6. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Section 10(f)),
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine, including terms requiring forfeiture
of Awards in the event of termination of Continuous Service by the Participant
and terms permitting a Participant to make elections relating to his or her
Award. The Committee shall retain full power and discretion to accelerate, waive
or modify, at any time, any term or condition of an Award that is not mandatory
under the Plan. Except in cases in which the Committee is authorized to require
other forms of consideration under the Plan, or to the extent other forms of
consideration must be paid to satisfy the requirements of Delaware law, no
consideration other than services may be required for the grant (but not the
exercise) of any Award.

(b)    Options. The Committee is authorized to grant Options to Participants on
the following terms and conditions:

(i)    Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement. Such Stock Option Agreement shall be
subject to all applicable terms and conditions of the Plan and may be subject to
any other terms and conditions which are not inconsistent with the Plan and
which the Committee deems appropriate for inclusion in a Stock Option Agreement.
The provisions of the various Stock Option Agreements entered into under the
Plan need not be identical.

(ii)    Number of Shares. Each Stock Option Agreement shall specify the number
of shares of Stock that are subject to the Option and shall provide for the
adjustment of such number in accordance with Section 10(c) hereof. The Stock
Option Agreement shall also specify whether the Option is an Incentive Stock
Option or a Non-Qualified Stock Option, and in the absence of such designation,
the Option shall be a Non-Qualified Stock Option.

(iii)    Exercise Price.

(A)    In General. Each Stock Option Agreement shall state the price at which
shares of Stock subject to the Option may be purchased (the “Exercise Price”),
which shall be not less than 100% of the Fair Market Value of the Stock on the
date of grant.

(B)    Ten Percent Stockholder. If an individual owns or is deemed to own (by
reason of the attribution rules applicable under Section 424(d) of the Code)
more than 10% of the combined voting power of all classes of stock of the
Company or any Related Entity, the Exercise Price of an Incentive Stock Option
must be at least 110% of the Fair Market Value of a share of Stock on the date
of grant and such Incentive Stock Option by its terms is not exercisable after
the expiration of five years from the date of grant.

(iv)    Time and Method of Exercise. The Committee shall determine the time or
times at which or the circumstances under which an Option may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements). The Committee may also determine the time or times
at which Options shall cease to be or become exercisable following termination
of Continuous Service or upon other conditions. The Committee may

 

8



--------------------------------------------------------------------------------

determine the methods by which such exercise price may be paid or deemed to be
paid (including in the discretion of the Committee a cashless exercise
procedure), the form of such payment, including, without limitation, cash,
Stock, other Awards or awards granted under other plans of the Company or a
Related Entity, or other property (including notes or other contractual
obligations of Participants to make payment on a deferred basis), and the
methods by or forms in which Stock will be delivered or deemed to be delivered
to Participants.

(v)    Incentive Stock Options. The terms of any Incentive Stock Option granted
under the Plan shall comply in all respects with the provisions of Section 422
of the Code. Anything in the Plan to the contrary notwithstanding, no term of
the Plan relating to Incentive Stock Options (including any Stock Appreciation
Rights in tandem therewith) shall be interpreted, amended or altered, nor shall
any discretion or authority granted under the Plan be exercised, so as to
disqualify either the Plan or any Incentive Stock Option under Section 422 of
the Code, unless the Participant has first requested the change that will result
in such disqualification or except as permitted under Section 9 and
Section 10(c). Thus, if and to the extent required to comply with Section 422 of
the Code, Options granted as Incentive Stock Options shall be subject to the
following special terms and conditions:

(A)    the Option shall not be exercisable more than seven years after the date
such Incentive Stock Option is granted; provided, however, that if a Participant
owns or is deemed to own (by reason of the attribution rules of Section 424(d)
of the Code) more than 10% of the combined voting power of all classes of stock
of the Company or any Parent Corporation and the Incentive Stock Option is
granted to such Participant, the term of the Incentive Stock Option shall be (to
the extent required by the Code at the time of the grant) for no more than five
years from the date of grant; and

(B)    The aggregate Fair Market Value (determined as of the date the Incentive
Stock Option is granted) of the shares of stock with respect to which Incentive
Stock Options granted under the Plan and all other option plans of the Company
or its Parent Corporation during any calendar year are exercisable for the first
time by the Participant during any calendar year shall not (to the extent
required by the Code at the time of the grant) exceed $100,000.

(vi)    Repurchase Rights. The Committee shall have the discretion to grant
Options which are exercisable for unvested shares of Common Stock. Should the
Optionee’s Continuous Service cease while holding such unvested shares, the
Company shall have the right to repurchase, at the exercise price paid per
share, any or all of those unvested shares. The terms upon which such repurchase
right shall be exercisable (including the period and procedure for exercise and
the appropriate vesting schedule for the purchased shares) shall be established
by the Committee and set forth in the document evidencing such repurchase right.

(c)    Stock Appreciation Rights. The Committee is authorized to grant Stock
Appreciation Rights to Participants on the following terms and conditions:

(i)    Right to Payment. A Stock Appreciation Right shall confer on the
Participant to whom it is granted a right to receive, upon exercise thereof, the
excess of (A) the Fair Market Value of one share of stock on the date of
exercise, over (B) the grant price of the Stock Appreciation Right as determined
by the Committee. The grant price of a Stock Appreciation Right shall not be
less than the Fair Market Value of a share of Stock on the date of grant.

(ii)    Other Terms. The Committee shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which a Stock
Appreciation Right may be exercised in whole or in part (including based on
achievement of performance goals and/or future

 

9



--------------------------------------------------------------------------------

service requirements), the time or times at which Stock Appreciation Rights
shall cease to be or become exercisable following termination of Continuous
Service or upon other conditions, the method of exercise, method of settlement,
form of consideration payable in settlement, method by or forms in which Stock
will be delivered or deemed to be delivered to Participants, whether or not a
Stock Appreciation Right shall be in tandem or in combination with any other
Award, and any other terms and conditions of any Stock Appreciation Right. Stock
Appreciation Rights may be either freestanding or in tandem with other Awards.

(d)    Restricted Stock. The Committee is authorized to grant Restricted Stock
to Participants on the following terms and conditions:

(i)    Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, or as otherwise provided in this Plan. Subject
to Section 4(c), the restrictions may lapse separately or in combination at such
times, under such circumstances (including based on achievement of performance
goals and/or future service requirements), in such installments or otherwise, as
the Committee may determine at the date of grant or thereafter. Except to the
extent restricted under the terms of the Plan and any Award agreement relating
to the Restricted Stock, a Participant granted Restricted Stock shall have all
of the rights of a stockholder, including the right to vote the Restricted Stock
and the right to receive dividends thereon (subject to any mandatory
reinvestment or other requirement imposed by the Committee). During the
restricted period applicable to the Restricted Stock, subject to Section 10(b)
below, the Restricted Stock may not be sold, transferred, pledged, hypothecated,
margined or otherwise encumbered by the Participant.

(ii)    Forfeiture. Except as otherwise determined by the Committee at the time
of the Award, upon termination of a Participant’s Continuous Service during the
applicable restriction period, the Participant’s Restricted Stock that is at
that time subject to restrictions shall be forfeited (or, in accordance with
Section 6(b)(vi), reacquired by the Company); provided that the Committee may
provide, by rule or regulation or in any Award agreement, or may determine in
any individual case, that restrictions or forfeiture conditions relating to
Restricted Stock shall be waived in whole or in part in the event of
terminations resulting from specified causes, and the Committee may in other
cases waive in whole or in part the forfeiture of Restricted Stock.

(iii)    Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.

(iv)    Dividends and Splits. As a condition to the grant of an Award of
Restricted Stock, the Committee may require that any cash dividends paid on a
share of Restricted Stock be automatically reinvested in additional shares of
Restricted Stock or applied to the purchase of additional Awards under the Plan.
Unless otherwise determined by the Committee, Stock distributed in connection
with a Stock split or Stock dividend, and other property distributed as a
dividend, shall be subject to restrictions and a risk of forfeiture to the same
extent as the Restricted Stock with respect to which such Stock or other
property has been distributed.

(e)    Deferred Stock Units. The Committee is authorized to grant Deferred Stock
Units to Participants, which are rights to receive Stock, cash, or a combination
thereof at the end of a specified time period, subject to the following terms
and conditions:

 

10



--------------------------------------------------------------------------------

(i)    Award and Restrictions. Satisfaction of an Award of Deferred Stock Units
shall occur upon expiration of the time specified for such Deferred Stock Units
by the Committee (or, if permitted by the Committee, as elected by the
Participant). In addition, subject to Section 4(c), Deferred Stock Units shall
be subject to such restrictions (which may include a risk of forfeiture) as the
Committee may impose, if any, which restrictions may lapse at the expiration of
the time period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, as the Committee may determine. The
terms of an Award of Deferred Stock Units shall be set forth in a written Award
Agreement that shall contain provisions determined by the Committee and not
inconsistent with the Plan. Deferred Stock Units may be satisfied by delivery of
Stock, cash equal to the Fair Market Value of the specified number of shares of
Stock covered by the Deferred Stock Units, or a combination thereof, as
determined by the Committee at the date of grant or thereafter. Prior to
satisfaction of an Award of Deferred Stock Units, an Award of Deferred Stock
Units carries no voting or dividend or other rights associated with share
ownership.

(ii)    Forfeiture. Except as otherwise determined by the Committee, upon
termination of a Participant’s Continuous Service during the applicable time
period thereof to which forfeiture conditions apply (as provided in the Award
agreement evidencing the Deferred Stock Units), the Participant’s Deferred Stock
Units (other than those Deferred Stock Units subject to deferral at the election
of the Participant) shall be forfeited; provided that the Committee may provide,
by rule or regulation or in any Award agreement, or may determine in any
individual case, that restrictions or forfeiture conditions relating to Deferred
Stock Units shall be waived in whole or in part in the event of terminations
resulting from specified causes, and the Committee may in other cases waive in
whole or in part the forfeiture of Deferred Stock Units.

(iii)    Dividend Equivalents. Unless otherwise determined by the Committee at
date of grant, any Dividend Equivalents that are granted with respect to any
Award of Deferred Stock Units shall be either (A) paid with respect to such
Deferred Stock Units at the dividend payment date in cash or in shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) deferred with respect to such Deferred Stock Units and the
amount or value thereof automatically deemed reinvested in additional Deferred
Stock Units, other Awards or other investment vehicles, as the Committee shall
determine or permit the Participant to elect. Unless otherwise determined by the
Committee, Stock distributed in connection with a Stock split or Stock dividend,
and other cash or property distributed as a dividend, shall be subject to
restrictions and a risk of forfeiture to the same extent as the Deferred Stock
Unit with respect to which such Stock or other property has been distributed.

(f)    Bonus Stock and Awards in Lieu of Obligations. The Committee is
authorized to grant Stock as a bonus, or to grant Stock or other Awards in lieu
of Company obligations to pay cash or deliver other property under the Plan or
under other plans, provided that, in the case of Participants subject to
Section 16 of the Exchange Act, the amount of such grants remains within the
discretion of the Committee to the extent necessary to ensure that acquisitions
of Stock or other Awards are exempt from liability under Section 16(b) of the
Exchange Act. Stock or Awards granted hereunder shall be subject to such other
terms as shall be determined by the Committee.

(g)    Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to a Participant entitling the Participant to receive cash, Stock,
other Awards, or other property equal in value to dividends paid with respect to
a specified number of shares of Stock, or other periodic payments. Dividend
Equivalents may be awarded on a free-standing basis or in connection with
another Award. The Committee may provide that Dividend Equivalents shall be paid
or distributed when accrued or shall be deemed to have been reinvested in
additional Stock, Awards, or other investment vehicles, and subject to such
restrictions on transferability and risks of forfeiture, as the Committee may

 

11



--------------------------------------------------------------------------------

specify. Unless otherwise determined by the Committee, Stock distributed in
connection with a Stock split or Stock dividend, and other cash or property
distributed as a dividend, shall be subject to restrictions and a risk of
forfeiture to the same extent as the underlying Dividend Equivalents.

(h)    Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock, as deemed by the Committee to
be consistent with the purposes of the Plan, including, without limitation,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Stock, purchase rights for Stock, Awards with value and
payment contingent upon performance of the Company or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Stock or the value of securities of or the performance of specified Related
Entities or business units. The Committee shall determine the terms and
conditions of such Awards. Stock delivered pursuant to an Award in the nature of
a purchase right granted under this Section 6(h) shall be purchased for such
consideration (including without limitation loans from the Company or a Related
Entity), paid for at such times, by such methods, and in such forms, including,
without limitation, cash, Stock, other Awards or other property, as the
Committee shall determine. The Committee shall have the discretion to grant such
other Awards which are exercisable for unvested shares of Common Stock. Should
the Optionee’s Continuous Service cease while holding such unvested shares, the
Company shall have the right to repurchase, at the exercise price paid per
share, any or all of those unvested shares. The terms upon which such repurchase
right shall be exercisable (including the period and procedure for exercise and
the appropriate vesting schedule for the purchased shares) shall be established
by the Committee and set forth in the document evidencing such repurchase right.
Cash awards, as an element of or supplement to any other Award under the Plan,
may also be granted pursuant to this Section 6(h).

7.    Performance and Annual Incentive Awards.

(a)    Performance Conditions. The right of a Participant to exercise or receive
a grant or settlement of any Award, and the timing thereof, may be subject to
such performance conditions as may be specified by the Committee. The Committee
may use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions, and may exercise its
discretion to reduce the amounts payable under any Award subject to performance
conditions, except as limited under Sections 7(b) and 7(c) hereof in the case of
a Performance Award or Annual Incentive Award intended to qualify under Code
Section 162(m).

(b)    Performance Awards Granted to Designated Covered Employees. If and to the
extent that the Committee determines that a Performance Award to be granted to
an Eligible Person who is designated by the Committee as likely to be a Covered
Employee should qualify as “performance-based compensation” for purposes of Code
Section 162(m), the grant, exercise and/or settlement of such Performance Award
shall be contingent upon achievement of pre-established performance goals and
other terms set forth in this Section 7(b).

(i)    Performance Goals Generally. The performance goals for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section 7(b). Performance goals shall be
objective and shall otherwise meet the requirements of Code Section 162(m) and
regulations thereunder including the requirement that the level or levels of
performance targeted by the Committee result in the achievement of performance
goals being “substantially uncertain.” The Committee may determine that such
Performance Awards shall be granted, exercised and/or settled upon achievement
of any one performance goal or that two or more of the performance goals must be
achieved as a condition to grant, exercise and/or settlement of such

 

12



--------------------------------------------------------------------------------

Performance Awards. Performance goals may differ for Performance Awards granted
to any one Participant or to different Participants.

(ii)    Business Criteria. One or more of the following business criteria for
the Company, on a consolidated basis, and/or specified Related Entities or
business units of the Company (except with respect to the total stockholder
return and earnings per share criteria), shall be used exclusively by the
Committee in establishing performance goals for such Performance Awards:
(1) total stockholder return; (2) such total stockholder return as compared to
total return (on a comparable basis) of a publicly available index such as, but
not limited to, the Standard & Poor’s 500 Stock Index, the S&P Specialty
Retailer Index or the Philadelphia Semiconductor Index; (3) net income;
(4) pretax earnings; (5) earnings before interest expense, taxes, depreciation
and amortization; (6) pretax operating earnings after interest expense and
before bonuses, service fees, and extraordinary or special items; (7) operating
margin; (8) earnings per share; (9) return on equity; (10) return on capital;
(11) return on investment; (12) operating earnings; (13) working capital or
inventory; (14) operating earnings before the expense for share based awards;
and (15) ratio of debt to stockholders’ equity. One or more of the foregoing
business criteria shall also be exclusively used in establishing performance
goals for Annual Incentive Awards granted to a Covered Employee under
Section 7(c) hereof that are intended to qualify as “performance-based
compensation under Code Section 162(m).

(iii)    Performance Period; Timing For Establishing Performance Goals.
Achievement of performance goals in respect of such Performance Awards shall be
measured over a performance period of up to seven years, as specified by the
Committee. Performance goals shall be established not later than 90 days after
the beginning of any performance period applicable to such Performance Awards,
or at such other date as may be required or permitted for “performance-based
compensation” under Code Section 162(m).

(iv)    Performance Award Pool. The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring Company
performance in connection with Performance Awards. The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the business criteria set forth in
Section 7(b)(ii) hereof during the given performance period, as specified by the
Committee in accordance with Section 7(b)(iii) hereof. The Committee may specify
the amount of the Performance Award pool as a percentage of any of such business
criteria, a percentage thereof in excess of a threshold amount, or as another
amount which need not bear a strictly mathematical relationship to such business
criteria.

(v)    Settlement of Performance Awards; Other Terms. Settlement of such
Performance Awards shall be in cash, Stock, other Awards or other property, in
the discretion of the Committee. The Committee may, in its discretion, reduce
the amount of a settlement otherwise to be made in connection with such
Performance Awards. The Committee shall specify the circumstances in which such
Performance Awards shall be paid or forfeited in the event of termination of
Continuous Service by the Participant prior to the end of a performance period
or settlement of Performance Awards.

(c)    Annual Incentive Awards Granted to Designated Covered Employees. The
Committee may, within its discretion, grant one or more Annual Incentive Awards
to any Eligible Person, subject to the terms and conditions set forth in this
Section 7(c).

(i)    Annual Incentive Award Pool. The Committee may establish an Annual
Incentive Award pool, which shall be an unfunded pool, for purposes of measuring
Company performance in connection with Annual Incentive Awards. In the case of
Annual Incentive Awards intended to qualify as “performance-based compensation”
for purposes of Code Section 162(m), the

 

13



--------------------------------------------------------------------------------

amount of such Annual Incentive Award pool shall be based upon the achievement
of a performance goal or goals based on one or more of the business criteria set
forth in Section 7(b)(ii) hereof during the given performance period, as
specified by the Committee in accordance with Section 7(b)(iii) hereof. The
Committee may specify the amount of the Annual Incentive Award pool as a
percentage of any such business criteria, a percentage thereof in excess of a
threshold amount, or as another amount which need not bear a strictly
mathematical relationship to such business criteria.

(ii)    Potential Annual Incentive Awards. Not later than the end of the 90th
day of each fiscal year, or at such other date as may be required or permitted
in the case of Awards intended to be “performance-based compensation” under Code
Section 162(m), the Committee shall determine the Eligible Persons who will
potentially receive Annual Incentive Awards, and the amounts potentially payable
thereunder, for that fiscal year, either out of an Annual Incentive Award pool
established by such date under Section 7(c)(i) hereof or as individual Annual
Incentive Awards. In the case of individual Annual Incentive Awards intended to
qualify under Code Section 162(m), the amount potentially payable shall be based
upon the achievement of a performance goal or goals based on one or more of the
business criteria set forth in Section 7(b)(ii) hereof in the given performance
year, as specified by the Committee; in other cases, such amount shall be based
on such criteria as shall be established by the Committee. In all cases, the
maximum Annual Incentive Award of any Participant shall be subject to the
limitation set forth in Section 5 hereof.

(iii)    Payout of Annual Incentive Awards. After the end of each fiscal year,
the Committee shall determine the amount, if any, of (A) the Annual Incentive
Award pool, and the maximum amount of potential Annual Incentive Award payable
to each Participant in the Annual Incentive Award pool, or (B) the amount of
potential Annual Incentive Award otherwise payable to each Participant. The
Committee shall specify the circumstances in which an Annual Incentive Award
shall be paid or forfeited in the event of termination of Continuous Service by
the Participant prior to the end of a fiscal year or settlement of such Annual
Incentive Award.

(d)    Written Determinations. All determinations by the Committee as to the
establishment of performance goals, the amount of any Performance Award pool or
potential individual Performance Awards and as to the achievement of performance
goals relating to Performance Awards under Section 7(b), and the amount of any
Annual Incentive Award pool or potential individual Annual Incentive Awards and
the amount of final Annual Incentive Awards under Section 7(c), shall be made in
writing in the case of any Award intended to qualify under Code Section 162(m).
The Committee may not delegate any responsibility relating to such Performance
Awards or Annual Incentive Awards if and to the extent required to comply with
Code Section 162(m).

(e)    Status of Section 7(b) and Section 7(c) Awards Under Code Section 162(m).
It is the intent of the Company that Performance Awards and Annual Incentive
Awards under Section 7(b) and 7(c) hereof granted to persons who are designated
by the Committee as likely to be Covered Employees within the meaning of Code
Section 162(m) and regulations thereunder shall, if so designated by the
Committee, constitute “qualified performance-based compensation” within the
meaning of Code Section 162(m) and regulations thereunder. Accordingly, the
terms of Sections 7(b), (c), (d) and (e), including the definitions of Covered
Employee and other terms used therein, shall be interpreted in a manner
consistent with Code Section 162(m) and regulations thereunder. The foregoing
notwithstanding, because the Committee cannot determine with certainty whether a
given Participant will be a Covered Employee with respect to a fiscal year that
has not yet been completed, the term Covered Employee as used herein shall mean
only a person designated by the Committee, at the time of grant of Performance
Awards or an Annual Incentive Award, as likely to be a Covered Employee with
respect to that fiscal year. If any provision of the Plan or any agreement
relating to such Performance Awards or Annual Incentive Awards does not comply
or is inconsistent with the requirements of Code Section 162(m) or

 

14



--------------------------------------------------------------------------------

regulations thereunder, such provision shall be construed or deemed amended to
the extent necessary to conform to such requirements.

8.    Certain Provisions Applicable to Awards or Sales.

(a)    Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted
under the Plan may, in the discretion of the Committee, be granted either alone
or in addition to, in tandem with, or in substitution or exchange for, any other
Award or any award granted under another plan of the Company, any Related
Entity, or any business entity to be acquired by the Company or a Related
Entity, or any other right of a Participant to receive payment from the Company
or any Related Entity. Such additional, tandem, and substitute or exchange
Awards may be granted at any time. If an Award is granted in substitution or
exchange for another Award or award, the Committee shall require the surrender
of such other Award or award in consideration for the grant of the new Award. In
addition, Awards may be granted in lieu of cash compensation, including in lieu
of cash amounts payable under other plans of the Company or any Related Entity
in which the value of Stock subject to the Award is equivalent in value to the
cash compensation.

(b)    Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee or the Board; provided that in no event shall the
term of any Option or Stock Appreciation Right exceed a period of seven years
(or such shorter term as may be required in respect of an Incentive Stock Option
under Section 422 of the Code).

(c)    Form and Timing of Payment Under Awards; Deferrals. Subject to the terms
of the Plan and any applicable Award agreement, payments to be made by the
Company or a Related Entity upon the exercise of an Option or other Award or
settlement of an Award may be made in such forms as the Committee shall
determine, including, without limitation, cash, other Awards or other property,
and may be made in a single payment or transfer, in installments, or on a
deferred basis. The settlement of any Award may be accelerated, and cash paid in
lieu of Stock in connection with such settlement, in the discretion of the
Committee or upon occurrence of one or more specified events (in addition to a
Change in Control). Installment or deferred payments may be required by the
Committee (subject to Section 10(f) of the Plan) or permitted at the election of
the Participant on terms and conditions established by the Committee. Payments
may include, without limitation, provisions for the payment or crediting of a
reasonable interest rate on installment or deferred payments or the grant or
crediting of Dividend Equivalents or other amounts in respect of installment or
deferred payments denominated in Stock.

(d)    Exemptions from Section 16(b) Liability. It is the intent of the Company
that this Plan comply in all respects with applicable provisions of Rule 16b-3
or Rule 16a-1(c)(3) to the extent necessary to ensure that neither the grant of
any Awards to nor other transaction by a Participant who is subject to
Section 16 of the Exchange Act is subject to liability under Section 16(b)
thereof (except for transactions acknowledged in writing to be non-exempt by
such Participant). Accordingly, if any provision of this Plan or any Award
agreement does not comply with the requirements of Rule 16b-3 or Rule
16a-1(c)(3) as then applicable to any such transaction, such provision will be
construed or deemed amended to the extent necessary to conform to the applicable
requirements of Rule 16b-3 or Rule 16a-1(c)(3) so that such Participant shall
avoid liability under Section 16(b).

(e)    Code Section 409A. If and to the extent that the Committee believes that
any Awards may constitute a “nonqualified deferred compensation plan” under
Section 409A of the Code, the terms and conditions set forth in the Award
Agreement for that Award shall be drafted in a manner that is intended to comply
with, and shall be interpreted in a manner consistent with, the applicable
requirements of Section 409A of the Code, unless otherwise agreed to in writing
by the Participant and the Company.

 

15



--------------------------------------------------------------------------------

(f)    No Option Repricing. Other than pursuant to Section 10(c), without
approval of the Company’s stockholders, the Committee shall not be permitted to
(A) lower the exercise price per share of Stock of an Option or Stock
Appreciation Right after it is granted, (B) cancel an Option or Stock
Appreciation Right when the exercise price per share of Stock exceeds the Fair
Market Value of the underlying share of Stock in exchange for another Award or
cash, or (C) take any other action with respect to an Option or Stock
Appreciation Right that may be treated as a repricing.

9.    Change in Control.

(a)    Effect of “Change in Control.” If and to the extent provided in the
Award, in the event of a “Change in Control,” as defined in Section 9(b):

(i)    The Committee may, within its discretion, accelerate the vesting and
exercisability of any Award carrying a right to exercise that was not previously
vested and exercisable as of the time of the Change in Control, subject to
applicable restrictions set forth in Section 10(a) hereof;

(ii)    The Committee may, within its discretion, accelerate the exercisability
of any Stock Appreciation Rights and provide for the settlement of such Stock
Appreciation Rights for amounts, in cash;

(iii)    The Committee may, within its discretion, lapse the restrictions,
deferral of settlement, and forfeiture conditions applicable to any other Award
granted under the Plan and such Awards may be deemed fully vested as of the time
of the Change in Control, except to the extent of any waiver by the Participant
and subject to applicable restrictions set forth in Section 10(a) hereof; and

(iv)    With respect to any such outstanding Award subject to achievement of
performance goals and conditions under the Plan, the Committee may, within its
discretion, deem such performance goals and other conditions as having been met
as of the date of the Change in Control.

(b)    Definition of “Change in Control.” A “Change in Control” shall be deemed
to have occurred upon:

(i)    Upon the consummation of a transaction approved by the stockholders of
the Company of a reorganization, merger, consolidation or other form of
corporate transaction or series of transactions, in each case, with respect to
which persons who were the stockholders of the Company immediately prior to such
reorganization, merger or consolidation or other transaction do not, immediately
thereafter, own more than 50% of the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged or
consolidated company’s then outstanding voting securities, or a liquidation or
dissolution of the Company or the sale of all or substantially all of the assets
of the Company;

(ii)    Individuals who, as of the date on which the Award is granted,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board, provided that any person becoming a director
subsequent to the date on which the Award was granted whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the Directors of the Company) shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or

 

16



--------------------------------------------------------------------------------

(iii)    the acquisition (other than from the Company) by any person, entity or
“group”, within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act, of more than 50% of either the then outstanding shares of the
Company’s Common Stock or the combined voting power of the Company’s then
outstanding voting securities entitled to vote generally in the election of
directors (hereinafter referred to as the ownership of a “Controlling Interest”)
excluding, for this purpose, any acquisitions by (1) the Company or a Related
Entity, (2) any person, entity or “group” that as of the date on which the Award
is granted owns beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act) of a Controlling Interest or
(3) any employee benefit plan of the Company or a Related Entity.

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control has
occurred pursuant to the above definition, and the date of the occurrence of
such Change in Control and any incidental matters relating thereto. If required
for compliance with Section 409A of the Code, in no event will a Change in
Control be deemed to have occurred if such transaction is not also a “change in
the ownership or effective control of” the Company or “a change in the ownership
of a substantial portion of the assets of” the Company as determined under
Treasury Regulation Section 1.409A-3(i)(5) (without regard to any alternative
definition thereunder).

10.    General Provisions.

(a)    Compliance With Legal and Other Requirements. The Company may, to the
extent deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Stock or payment of other benefits under any Award until completion
of such registration or qualification of such Stock or other required action
under any federal or state law, rule or regulation, listing or other required
action with respect to any stock exchange or automated quotation system upon
which the Stock or other Company securities are listed or quoted, or compliance
with any other obligation of the Company, as the Committee, may consider
appropriate, and may require any Participant to make such representations,
furnish such information and comply with or be subject to such other conditions
as it may consider appropriate in connection with the issuance or delivery of
Stock or payment of other benefits in compliance with applicable laws, rules,
and regulations, listing requirements, or other obligations. The foregoing
notwithstanding, in connection with a Change in Control, the Company shall take
or cause to be taken no action, and shall undertake or permit to arise no legal
or contractual obligation, that results or would result in any postponement of
the issuance or delivery of Stock or payment of benefits under any Award or the
imposition of any other conditions on such issuance, delivery or payment, to the
extent that such postponement or other condition would represent a greater
burden on a Participant than existed on the 90th day preceding the Change in
Control.

(b)    Limits on Transferability; Beneficiaries.

(i)    General. Except as provided herein, a Participant may not assign, sell,
transfer, or otherwise encumber or subject to any lien any Award or other right
or interest granted under this Plan, in whole or in part, including any Award or
right which constitutes a derivative security as generally defined in Rule
16a-1(c) under the Exchange Act, other than by will or by operation of the laws
of descent and distribution, and such Awards or rights that may be exercisable
shall be exercised during the lifetime of the Participant only by the
Participant or his or her guardian or legal representative.

(ii)    Permitted Transfer of Option. The Committee, in its sole discretion, may
permit the transfer of an Option (but not an Incentive Stock Option, or any
other right to purchase Stock other than an Option) as follows: (A) by gift to a
member of the Participant’s Immediate Family or (B) by transfer by instrument to
a trust providing that the Option is to be passed to beneficiaries upon

 

17



--------------------------------------------------------------------------------

death of the Optionee. For purposes of this Section 10(b)(ii), “Immediate
Family” shall mean the Optionee’s spouse (including a former spouse subject to
terms of a domestic relations order); child, stepchild, grandchild,
child-in-law; parent, stepparent, grandparent, parent-in-law; sibling and
sibling-in-law, and shall include adoptive relationships. If a determination is
made by counsel for the Company that the restrictions contained in this
Section 10(b)(ii) are not required by applicable federal or state securities
laws under the circumstances, then the Committee, in its sole discretion, may
permit the transfer of Awards (other than Incentive Stock Options and Stock
Appreciation Rights in tandem therewith) to one or more Beneficiaries or other
transferees during the lifetime of the Participant, which may be exercised by
such transferees in accordance with the terms of such Award, but only if and to
the extent permitted by the Committee pursuant to the express terms of an Award
agreement (subject to any terms and conditions which the Committee may impose
thereon, and further subject to any prohibitions and restrictions on such
transfers pursuant to Rule 16b-3). A Beneficiary, transferee, or other person
claiming any rights under the Plan from or through any Participant shall be
subject to all terms and conditions of the Plan and any Award agreement
applicable to such Participant, except as otherwise determined by the Committee,
and to any additional terms and conditions deemed necessary or appropriate by
the Committee.

(c)    Adjustments.

(i)    Adjustments to Awards. In the event that any dividend or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spinoff, combination, repurchase, share exchange, liquidation,
dissolution or other similar corporate transaction or event affects the Stock
and/or such other securities of the Company or any other issuer such that a
substitution, exchange, or adjustment is determined by the Committee to be
appropriate, then the Committee shall, in such manner as it deems equitable,
substitute, exchange, or adjust any or all of (A) the number and kind of shares
of Stock which may be delivered in connection with Awards granted thereafter,
(B) the number and kind of shares of Stock by which Plan limitations are
measured (including but not limited to limitations established for purposes of
Code Sections 162(m) and 421 as well as per Person award limits), (C) the number
and kind of shares of Stock subject to or deliverable in respect of outstanding
Awards, (E) the exercise price, grant price or purchase price relating to any
Award and/or “make provision for payment of cash or other property” in respect
of any outstanding Award, and (F) any other aspect of any Award that the
Committee determines to be appropriate.

(ii)    Adjustments in Case of a Change in Control. In the event of a Change in
Control in which the Company is not the surviving corporation, or in which the
shares of Stock are exchanged for or converted into securities issued by another
entity, then the successor or acquiring entity or an affiliate thereof may, with
the consent of the Committee, assume each outstanding Award or substitute an
equivalent option or right. If the successor or acquiring entity or an affiliate
thereof, does not cause such an assumption or substitution, then each Award
shall terminate upon the consummation of such Change in Control. The Committee
shall give written notice of any proposed transaction referred to in this
Section 10(c)(ii) a reasonable period of time prior to the closing date for such
transaction (which notice may be given either before or after the approval of
such transaction), in order that Optionees may have a reasonable period of time
prior to the closing date of such transaction within which to exercise any
Options that are then exercisable (including any Options that may become
exercisable upon the closing date of such transaction). An Optionee may
condition his exercise of any Option upon the consummation of the transaction.

(iii)    Other Adjustments. In addition, the Committee is authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
(including Performance Awards and performance goals, and Annual Incentive Awards
and any Annual Incentive Award pool or performance goals relating thereto) in
recognition of unusual or nonrecurring events (including, without

 

18



--------------------------------------------------------------------------------

limitation, acquisitions and dispositions of businesses and assets) affecting
the Company, any Related Entity or any business unit, or the financial
statements of the Company or any Related Entity, or in response to changes in
applicable laws, regulations, accounting principles, tax rates and regulations
or business conditions or in view of the Committee’s assessment of the business
strategy of the Company, any Related Entity or business unit thereof,
performance of comparable organizations, economic and business conditions, and
any other circumstances deemed relevant; provided that without the consent of an
affected Participant, no such Board action may materially and adversely affect
the rights of such Participant under any previously granted and outstanding
Award. In addition, no such adjustment shall be authorized or made if and to the
extent that such authority or the making of such adjustment would cause Options,
Stock Appreciation Rights, Performance Awards granted under Section 8(b) hereof
or Annual Incentive Awards granted under Section 8(c) hereof to Participants
designated by the Committee as Covered Employees and intended to qualify as
“performance-based compensation” under Code Section 162(m) and the regulations
thereunder to otherwise fail to qualify as “performance-based compensation”
under Code Section 162(m) and regulations thereunder.

(d)    Clawback/Recovery. All Awards (cash and equity) held by the Company’s
Executive Officers shall be subject to clawback, recoupment or forfeiture (i) to
the extent that such Executive Officer is determined to have engaged in fraud or
intentional illegal conduct that caused the Company’s material non-compliance
with any applicable financial reporting requirements and resulted in a financial
restatement, the result of which is that the amount received from such Award
would have been lower had it been calculated on the basis of such restated
results, or (ii) required by applicable laws, rules, regulations or listing
requirements. Such clawback, recoupment or forfeiture, in addition to any other
remedies available under applicable laws, rules, regulations or listing
requirements, shall occur through the cancellation of such Awards (to the extent
then-outstanding), the recoupment of any gains realized with respect to such
Awards, or a combination of the foregoing, to the extent of the overpayment. The
implementation of any clawback policy will not be deemed a triggering event for
purposes of any definition of “good reason” for resignation or any “constructive
termination.”

(e)    Taxes. The Company and any Related Entity are authorized to withhold from
any Award granted, any payment relating to an Award under the Plan, including
from a distribution of Stock, or any payroll or other payment to a Participant,
amounts of withholding and other taxes due or potentially payable in connection
with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company and Participants to satisfy
obligations for the payment of withholding taxes and other tax obligations
relating to any Award. This authority shall include authority to withhold or
receive Stock or other property and to make cash payments in respect thereof in
satisfaction of a Participant’s tax obligations; either on a mandatory or
elective basis in the discretion of the Committee.

(f)    Changes to the Plan and Awards. The Board may amend, alter, suspend,
discontinue or terminate the Plan, or the Committee’s authority to grant Awards
under the Plan, without the consent of stockholders or Participants, except that
any amendment or alteration to the Plan shall be subject to the approval of the
Company’s stockholders not later than the annual meeting next following such
Board action if (i) such stockholder approval is required by any federal or
state law or regulation (including, without limitation, Rule 16b-3 or Code
Section 162(m)) or the rules of any stock exchange or automated quotation system
on which the Stock may then be listed or quoted, or (ii) the amendment or
alternation to the Plan materially increases the benefits accruing to the
participants under the Plan, materially increases the number of securities that
may be issued under the Plan, or materially modifies the requirements for
participant in the Plan, and the Board may otherwise, in its discretion,
determine to submit other such changes to the Plan to stockholders for approval;
provided that, without the consent of an affected Participant, no such Board
action may materially and adversely affect the rights of such Participant under
any previously granted and outstanding Award. The Committee may waive any

 

19



--------------------------------------------------------------------------------

conditions or rights under, or amend, alter, suspend, discontinue or terminate
any Award theretofore granted and any Award agreement relating thereto, except
as otherwise provided in the Plan; provided that, without the consent of an
affected Participant, no such Committee action may materially and adversely
affect the rights of such Participant under such Award.

(g)    Change in Time Commitment. If a Participant’s regular level of time
commitment in the performance of his or her services for the Company and any of
the Related Entities is reduced (for example, and without limitation, if the
Participant is an Employee of the Company and the Employee has a change in
status from a full-time Employee to a part-time Employee) after the date of
grant of any Award to the Participant, the Committee has the right in its sole
discretion (and without the need to seek or obtain the consent of the affected
Participant) to (i) make a corresponding reduction in the number of shares or
cash amount subject to any portion of such Award that is scheduled to vest or
become payable after the date of such change in time commitment, and (ii) in
lieu of or in combination with such a reduction, extend the vesting or payment
schedule applicable to such Award (but in no event will such extension extend
the term of an Option or Stock Appreciation Right). In the event of any such
reduction, the Participant will have no right with respect to any portion of the
Award that is so reduced or extended.

(h)    Limitation on Rights Conferred Under Plan. Neither the Plan nor any
action taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ of the Company or a Related Entity; (ii) interfering in any way with the
right of the Company or a Related Entity to terminate any Eligible Person’s or
Participant’s Continuous Service at any time, (iii) giving an Eligible Person or
Participant any claim to be granted any Award under the Plan or to be treated
uniformly with other Participants and Employees, or (iv) conferring on a
Participant any of the rights of a stockholder of the Company unless and until
the Participant is duly issued or transferred shares of Stock in accordance with
the terms of an Award.

(i)    Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Stock, other Awards or other property, or
make other arrangements to meet the Company’s obligations under the Plan. Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant. The trustee of such trusts may be authorized to dispose of
trust assets and reinvest the proceeds in alternative investments, subject to
such terms and conditions as the Committee may specify and in accordance with
applicable law.

(j)    Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable
including incentive arrangements and awards which do not qualify under Code
Section 162(m).

(k)    Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash or other consideration, the Participant
shall be repaid the amount of such cash or other consideration. No fractional
shares of Stock shall be issued or delivered pursuant to the Plan or any Award.
The Committee shall determine whether cash, other Awards or other property shall
be issued or

 

20



--------------------------------------------------------------------------------

paid in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

(l)    Governing Law. The validity, construction and effect of the Plan, any
rules and regulations under the Plan, and any Award agreement shall be
determined in accordance with the laws of the State of Delaware without giving
effect to principles of conflicts of laws, and applicable federal law.

(m)    Plan Effective Date and Stockholder Approval; Termination of Plan. The
Plan became effective on the Effective Date. The Plan shall terminate on
August 18, 2020, which is the tenth anniversary of the date the Plan was
originally adopted by the Board.

PLAN APPROVAL HISTORY:

 

Board or Stockholder Action

   Approval Date

Adopted by the Board

   August 18, 2010

Approved by the Stockholders

   October 19, 2010

Amended and Restated by the Board

   September 6, 2013

Approved by the Stockholders

   October 22, 2013

Amended and Restated by the Compensation Committee

   January 27, 2015

162(m) Provisions Approved by the Stockholders

   October 20, 2015

Amended and Restated by the Compensation Committee

   August 12, 2016

Amended and Restated by the Board

   October 12, 2016

Approved by the Stockholders

   October 25, 2016

Amended and Restated by the Compensation Committee

   July 24, 2017

Approved by the Stockholders

   October 31, 2017

 

21